Citation Nr: 0812437	
Decision Date: 04/15/08    Archive Date: 05/01/08

DOCKET NO.  05-20 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse, two Vet Center therapists.  


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1969 to August 1970.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2004 rating decision of the Seattle, Washington Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
Travel Board hearing was held before the undersigned in 
February 2008; a transcript of the hearing is of record.  


FINDING OF FACT

It is established that the veteran has PTSD due to 
corroborated stressors in service. 

CONCLUSION OF LAW

The veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Given the favorable outcome detailed below, an assessment of 
VA's duties under the VCAA is not necessary.

II.  Factual Background

Service medical records do not reveal any findings or 
diagnoses of psychiatric disorder.  Service personnel records 
show that the veteran served aboard the USS Thomaston from 
July 1971 to September 1972.  They also show that the 
Thomaston crew earned hostile fire pay in the months of June 
1971 and September 1971. 

VA medical records from February 2004 to January 2006 show 
ongoing mental health treatment.  Notes from May 2005 forward 
show that the veteran was diagnosed as having PTSD.  

Seattle Veteran's Center records from February 2004 to July 
2006 also show ongoing treatment for PTSD.   

In an April 2004 statement the veteran alleged several 
stressor events in service.  These included being called to 
battle stations for hours and hours after he first arrived 
aboard the USS Thomaston; serving radio operations duty while 
the ship was in Hong Kong Harbor and a fellow serviceman died 
after being "slipped a mickey"; and having one of his 
fellow shipmates lose all of his fingers after a hatch that 
had not been "positively latched" slammed shut.  

An August 2004 statement from a fellow shipmate of the 
veteran, D.D., indicated that while the veteran and D.D. 
served aboard ship, the Thomaston was assigned to an 
amphibious group that was involved with many aggressive 
operations to stop supply routes and waterways.  The ship 
would land Marines and equipment in night time and first 
light and provided support for a Navy Seal team and 
underwater demolition team and also carried one and two man 
submarines and other support personnel such as Korean Special 
Forces advisors and South Vietnamese Special Forces units.  
They would often insert personnel by chopper and retrieve 
them by small boat and during these operations, they almost 
always received enemy fire such as mortars or RPG's or small 
arms sniper fire.  On July 21, 1971 at 2 AM, while the ship 
was at anchor in Danang harbor, enemy swimmers were spotted 
in the water and general quarters was sounded.  Fire and 
ships security watch opened fire and there were reports of 
two bodies floating in the water but not recovered.  As the 
Thomaston was a small ship, all personnel were tasked with 
many duties and DD personally remembered that the veteran 
served on small boat operations on the coast and river inlets 
of Vietnam between June 1971 and July 1972.  During and after 
most operations the ship would serve as a holding spot for 
casualties with most dead transported to the USS Iwo Jima and 
wounded moved to hospital ships or med evac.  Nearly all of 
the Thomaston's personnel pulled duty involving the moving of 
the dead and wounded at one time or another.  The veteran 
served as radio operator, damage control, gunner mate and 
general seaman at various times that the ship was under enemy 
fire from snipers or rpg/mortar fire and at all times every 
man feared for his life.  Every man learned the fate of those 
who did not return from ops due to injury or death as this 
was a constant topic of conversation.  DD had noticed that 
the veteran did not recall much of the moments of true danger 
they were involved in while serving on the Thomaston.  

A U.S.S. Thomaston ship history submitted in November 2004 
indicates that between 1968 and 1973 the ship actively 
supported the war effort in Vietnam, conducting troop and 
cargo lifts and participating in amphibious operations.  

A September 2004 letter from a treating social worker, KS 
indicated that it was KS's professional opinion that the 
veteran could not remember a lot of the traumatic events he 
experienced in service and that enticing the veteran to 
remember such events might be detrimental to his well-being.     

On December 2004 VA psychiatric examination the diagnoses 
were PTSD, chronic and terribly severe and dysthymic 
disorder, secondary to PTSD.  The examiner reviewed the 
claims file, noting that the veteran had received hostile 
fire pay for June 1971 and September 1971 and that he had 
submitted the April 2004 stressor statement.  The examiner 
also noted that the veteran had a number of PTSD symptoms and 
that he was amnestic for aspects of his military service.  On 
mental status examination, the veteran was found to be tense, 
emotionally distant and detached with constricted affect, 
emotional numbing and quite significant dysphoria related to 
his service experience.  The veteran reported an additional 
stressor in service, that of helicopters bringing body bags 
back to the ship and being aware of a pallet of deceased 
individuals being dropped off at one point on the ship.  The 
examiner found that the veteran met the full criteria for 
PTSD and that his military service had resulted in a 
shattered life.

In a July 2006 statement the veteran identified additional 
stressor events in service including being called to general 
quarters hundreds of times and being caught in some 22 
typhoons including one where a marine was almost killed by a 
sea swell.  

In a January 2008 letter, the veteran's treating 
psychiatrist, Dr. B, indicated that he had diagnosed the 
veteran as having PTSD, chronic type and recurrent 
depression.  Dr. B had reviewed the veteran's old medical 
records and determined that it was beyond a reasonable doubt 
that the veteran had PTSD as a result of his military 
service.   

In a February 2008 letter, a shipmate of the veteran, RS, 
indicated that he remembered a crew member who lost his 
fingers aboard ship.  The forward hatch in the deck 
department was supposed to be secured after special sea and 
anchor detail.  Unfortunately, the hatch was not secured and 
the crewman got his fingers caught between the rim of the 
hatch and the hatch cover, resulting in the loss of his 
fingers.  

In another February 2008 letter, another shipmate of the 
veteran, RJ, indicated that he had been a member of the 
ship's first response firefighting team and thus, was 
stationed on the flight deck for all shipboard helicopter 
landings.  During the time the ship was patrolling the coast 
of Vietnam he witnessed a helicopter landing on the flight 
deck where a number of deceased persons in body bags were 
quickly moved from the helicopter to the flight deck.  The 
bodies were laid down side by side on the deck and then the 
helicopter quickly departed without shutting down its rotors.  
A short time later a different helicopter landed, loaded the 
bodies inside and departed, also without shutting down its 
rotors.  

In a third February 2008 letter, another shipmate of the 
veteran, KD, indicated that the Thomaston experienced a 
record number of typhoons while he and the veteran served 
aboard and during one of these, the fleet actually lost track 
of the ship and was about to send out a search party when the 
Thomaston radioed that it was coming back to port.     

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, as a matter 
of law, cannot be sufficient to establish the alleged 
stressor.  Rather, the record must contain service records or 
other independent credible evidence to corroborate the 
veteran's testimony as to the alleged stressor. Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  Those service records 
which are available must support and not contradict the 
veteran's lay testimony concerning the noncombat stressors.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The medical evidence of record clearly establishes that the 
veteran has been diagnosed as having PTSD as two 
psychiatrists and at least one social worker have diagnosed 
the disorder and the record contains no current mental health 
assessments that do not include a PTSD diagnosis.  Also, the 
PTSD has been uniformly linked to the stressors experienced 
during the veteran's military service.  Accordingly, the only 
remaining question is whether it is appropriately established 
that one or more of the veteran's alleged stressor events in 
service occurred.

In this regard, the Board notes that although it appears the 
veteran was subject to hostile fire, it has not actually been 
established that he was in combat.  Consequently, his lay 
testimony is not sufficient to establish the occurrence of 
his alleged stressors.  Rather, the record must also contain 
corroborative evidence.
The Board finds that there is sufficient corroborative 
evidence of record to establish that at least some of the 
veteran's reported stressor events occurred.  In particular 
the veteran's account of seeing the body bags filled with 
dead servicemen on deck was corroborated by the February 2008 
letter from RJ.   Also, DD noted that the Thomaston was used 
as a holding point for the transport of dead and wounded.  
Thus, given this evidentiary support combined with the lack 
of any evidence tending to show that the veteran did not 
witness the body bags on deck, the Board finds that this 
stressor is sufficiently corroborated.  Additionally, the 
Board notes that the "body bag" stressor was specifically 
noted in the December 2004 VA psychiatric examination report 
in conjunction with the examiner diagnosing the veteran as 
having chronic and terribly severe PTSD.  Further the Board 
finds that the veteran's reports of experiencing the typhoons 
and of having a shipmate who lost his fingers in a hatch door 
have also been corroborated by the separate accounts of 
former shipmates, KD and RS.

The Board is concerned about the September 2004 letter from 
the veteran's treating social worker, KS.  As noted, KS 
indicated that the veteran could not remember the traumatic 
events he experience in service and that enticing him to 
remember such events could be detrimental to the veteran's 
well being.  It is unclear how the veteran could persistently 
reexperience the traumatic event if he could not remember the 
event.  See Diagnostic and Statistical Manual for Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (noting that one of the criteria for a diagnosis 
of PTSD is the persistent reexperiencing of the traumatic 
event).  

Given that the record shows a diagnosis of PTSD, a link 
between this PTSD and in-service stressors, including seeing 
dead servicemen on deck, and credible supporting evidence 
that the stressors occurred, the preponderance of the 
evidence is in the veteran's favor and it is appropriate to 
grant service connection for PTSD.  


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for PTSD is granted.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


